Citation Nr: 1430273	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-25 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The Veteran had active military service from February 1975 to July 1975 and April 1979 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, that granted a noncompensable rating for bilateral hearing loss and denied service connection for tinnitus.  

The Veteran appeared and testified at a DRO hearing in August 2009 and a copy of the transcript is associated with the claims file.  

In a November 2011 decision, the Board remanded the appeal for further development.  

In an August 2012 rating decision, the AMC granted service connection for tinnitus.  As this constitutes a full grant of all benefits possible the claim is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Veteran's Virtual VA file reveals VA treatment records dated September 2007 to November 2011 and a June 2014 Appellate Brief.  The other documents are either duplicative of the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

During the entire pendency of the appeal, the numeric designation of hearing impairment based on puretone threshold average and speech discrimination does not result in a compensable rating.




CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Tables VI, VIA and VII, Diagnostic Code 6100 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran's claim for a higher rating for bilateral hearing loss arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's post-service VA records have been associated with the claims folder.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations February 2007, May 2009, and December 2011.  The Board finds that the VA examinations are adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the VA audiological examinations specifically include the Veteran's reported functional effects of his bilateral hearing loss, namely hearing and understanding normal conversations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

The Board notes that the Veteran has asserted that the May 2009 VA examiner is biased toward hearing loss claims.  The Veteran reported that the May 2009 VA examiner told him he would need to be almost totally deaf for the VA to grant him compensation.  See July 2009 statement.  However, the Board finds that nothing in the VA examiner's report establishes that the May 2009 VA examiner was anything but neutral in her examination and observations of the Veteran.  

The Board is also satisfied that there has been substantial compliance with the November 2011 remand directives, which included obtaining outstanding VA treatment records and affording the Veteran another VA audiological examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

Analysis

The Veteran contends that his bilateral hearing loss is more severe than reflected in his current disability rating.  

Specifically, the Veteran reported that he has a "real problem in having normal conversations.  See February 2007 statement.  The Veteran also reported that he cannot always wear his hearing aids and they only provide a minimal elevation in his hearing.  See January 2008 statement.  The Veteran also asserted that since his hearing loss is profound enough to receive hearing aids he should be compensated accordingly.  See August 2008 VA Form 9.  The Veteran also reported that his hearing loss negatively affects his family life, social activities, and his job.  The Veteran reported that his job as a police detective requires intense interviews and he is worried one day he will no longer be able to do his job due to his hearing loss.  See DRO hearing transcript.  The Veteran also reported that he cannot hear well enough to sing along with musical accompaniment.  See November 2011 statement.

The Veteran was afforded a VA examination in February 2007.  The Veteran reported "difficulty hearing normal conversations- especially if any background noise".  The right ear had pure tone thresholds of 25, 45, 65, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 10, 40, 55, and 65 decibels at these same frequencies.  The average threshold for the right ear was 50 and left ear was 43 (42.5).  The Veteran had 96 percent speech recognition for both the right and left ear.  This translates to level I hearing for both the right and left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in May 2009.  The Veteran reported that his hearing was "very limited for normal conversations -I can normally not hear (understand) what people are saying (sounds and speech are muddled".  The right ear had pure tone thresholds of 25, 50, 65, and 70 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 25, 45, 65, and 80 decibels at these same frequencies.  The average threshold for the right ear was 53 (52.5) and left ear was 54 (53.75).  The Veteran had 84 percent speech recognition in the right ear and 88 percent in the left.  This translates to level II hearing for both the right and left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in December 2011.  The Veteran reported that his hearing was "very limited for normal conversations -I can normally not hear (understand) what people are saying (sounds and speech are muddled".  The right ear had pure tone thresholds of 50, 75, 75, and 85 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 40, 60, 70, and 70 decibels at these same frequencies.  The average threshold for the right ear was 71 (71.25) and left ear was 60.  The Veteran had 84 percent speech recognition in the right ear and 92 percent in the left.  This translates to level III hearing in the right war and level II hearing in the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, equates to a noncompensable evaluation.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

Based on the evidence above, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of difficulty with normal conversation and the negative impact his hearing loss has on his family, social, and work life.  The Board further acknowledges that the Veteran is both competent and credible in his report of his hearing loss symptomatology as his reported symptomatology has remained consistent over time.  The Board has also considered the Veteran's assertion that since he receives hearing aids from the VA he should be compensated accordingly.  However, the Board notes that the rating criteria for hearing impairments is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable disability rating for bilateral hearing loss. Thus, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, the symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty hearing and understanding normal conversations and difficulty singing along with musical accompaniment.  The Board finds that the Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, the Veteran does not allege nor does the evidence suggest that he is unemployable due to his service-connected bilateral hearing loss.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


